 In the Matter of GATE Crrr TRANSIT LINES, INC.'andINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL No. 391, A. F. L.Case No. 34-RC-51.-Decided January 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds:1.The Employer is engaged in the transportation of passengers bymotor bus between Greensboro, North Carolina, a city of about 80,000population, and its surrounding suburban and ruralareas.The Em-ployer owns 14 buses, all of which are used on regularly scheduledroutes for which the Employer has been certificated by the North Caro-linaUtilitiesCommission.During 1947, the total revenue frompassenger transportation was approximately $146,000, and for thefirst 5 months of 1948, approximately $63,000. In 1947, the Employerpurchased 3 buses from a South Carolina dealer for over $13,000, andgasoline, tires, oil and grease from North Carolina dealers for about$30,000.These latter items originated from States other than NorthCarolina.IThe Employer's name appears as amended at the hearing.The Employer is a NorthCarolina corporation organized on January 1, 1948.Between October 1944 and January1, 1948, thebusinesswas conductedas a sole proprietorshipby L. F.Barnard,who becamepresident of the corporation.The change from proprietorship to corporation did notaffect operations or the direction of the enterprise.As used in this Decision,the term"Employer"refers either to the proprietorship or the present corporation,depending onthe years involved.*Chairman Herzog andMembersReynolds and Gray.81 N. L. R. B., No. 15.79 soDECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer has no established stops, but picks up and dischargespassengers anywhere along its routes. In Greensboro or its im-mediate environs, its buses pass directly by, or within a few blocks of,a number of large textile manufacturing plants, and also a SearsRoebuck warehouse. Although there are other local bus transportationcompanies in Greensboro, the Employer serves its suburban and ruralroutes either exclusively or more frequently than its competitors.Testimony at the hearing established that among other passengerstransported by the Employer, there are some employees at plants en-gaged in commerce who use the Employer's buses for transportationto and from work.One route has a stop at the airport.On these facts, we find, contrary to the Employer's contention, thatthe Employer is engaged in activities affecting commerce within themeaning of the Act.The Employer's motion to dismiss on the abovebasis is hereby denied.22.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all regular and relief bus drivers.The Employer urges that the two dispatchers, and the garage me-chanic and his helper be included in the unit.The dispatchers maintain schedules by seeing that bus drivers reportand leave on time.They may call the attention of their supervisor toa bus driver's failure to abide by his schedule, but they cannot makeor recommend changes in status of the drivers.The drivers anddispatchers are supervised by the same person.We find that theirwork is closely related, and that their interests are similar.We shalltherefore include the dispatchers in the unit.The mechanic and his helper work in the Employer's garage, threeor four blocks from the Employer's bus terminal in Greensboro.Themechanic is paid substantially more than the drivers.He and hishelper are supervised by a supervisor other than the one responsiblefor actual operation of the buses.There is no interchange of workbetween the drivers and the garage workers, except that the mechanicmay, in an emergency, bring a bus back to the garage after it hasbroken down on the read.There has been no past bargaining history with respect to the Em-ployer's operations.Because of the separate supervision of drivers2Matter ofCattyTransportation Company,80 N L R. B 270.Matter ofEl Paso-YsletaBus Company,Incorporated,79 N L R B. 1068,Matter of dmartiloBus Company,78 N L R B 1103 GATE CITY TRANSIT LINES, INC.81and garage workers, the absence of any substantial interchange ofduties or close working relationships, we believe that the mechanicand his helper should not be included in the unit.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All regular and relief bus drivers and dispatchers, excluding garagemechanics and helpers, office and clerical employees, and supervisorsas defined by the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local No. 391, A. F. L., for the purposes of collectivebargaining.